Citation Nr: 1209811	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-09 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for chronic pain syndrome.

2.  Entitlement to service connection for posttraumatic stress disorder due to military sexual trauma.

3.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied the benefits sought on appeal.

In a March 2010 decision, the Board denied entitlement to service connection for chronic pain syndrome.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Veteran's representative and VA's General Counsel filed a Joint Motion with the United States Court of Appeals for Veterans Claims (Court) to vacate the Board's decision and remand the case.  The Court granted the motion in November 2010.  The basis for the motion included VA's failure to provide sufficient reasons and bases for its denial of the Veteran's claim.  Specifically, the remand required that the Board provide a more thorough analysis of evidence relating to the Veteran's claimed diagnosis of chronic pain syndrome.  

The Board subsequently remanded the Veteran's claim for service connection for chronic pain syndrome in June 2011 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination and then re-adjudicate the claim.  The AOJ scheduled the Veteran for a VA examination, which was conducted in July 2011.  The Veteran was then provided a supplemental statement of the case (SSOC) in October 2011, in which the AOJ again denied the Veteran's claim for service connection for chronic pain syndrome.  

In addition, in the March 2010 decision, the Board remanded the Veteran's claims for what was identified at the time as entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma and for major depressive disorder and/or dysthymic disorder.  However, in this instance, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed her claim seeking service connection for major depressive disorder and dysthymic disorder specifically, the Board notes that the Veteran has been diagnosed with and sought treatment for multiple acquired psychiatric disorders, including depression and PTSD.  In addition, the Veteran's representative indicated in a December 2011 Informal Hearing Presentation that the Veteran wished her claim to be expanded to include a "psychiatric disorder productive of pain" secondary to her service-connected knee and back disorders.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service-connection claims are more accurately classified as claims for service connection for PTSD due to military sexual trauma and for an acquired psychiatric disorder other than PTSD.  See Clemons, 23 Vet. App. 1 (2009).

The Veteran testified before the undersigned at a videoconference hearing in July 2009.  A transcript of the hearing has been associated with the Veteran's claims file.  

The issues of entitlement to an evaluation higher than 40 percent for a service-connected chronic low back disability and entitlement to special monthly compensation based on the need for regular aid and attendance have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for chronic pain syndrome, PTSD due to military sexual trauma, and an acquired psychiatric disorder other than PTSD.

The Board notes that the record contains statements the Veteran made to VA, including during a March 2011 treatment visit with VA treatment providers, concerning her application for disability benefits from the Social Security Administration (SSA).  However, no medical records substantiating the statements are present in the claims file.  As records associated with the Veteran's SSA determination could be relevant to the claims on appeal, any available medical or other records associated with the Veteran's application for SSA disability benefits must be obtained and associated with the claims file.  The Board notes that once VA is put on notice that the Veteran has applied for SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In addition, the Board acknowledges that the record indicates that the Veteran has been granted a disability retirement from the State of California, which became effective in April 2010.  This correspondence was received by VA in December 2011, after the Veteran's claim had been certified to the Board.  Thus, no records of the Veteran's award of such benefits have been associated with the claims file.  The Board notes that VA is required by the VCAA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  Therefore, as the identified records may have a bearing on the Veteran's claims, the agency of original jurisdiction (AOJ) must request consent from the Veteran to seek any available records from the Veteran's award of disability retirement.  The AOJ must then attempt to obtain any such records from the State of California or any other identified records custodian and associate them with the claims file.  

Regarding the Veteran's claims for service connection for PTSD and an acquired psychiatric disorder other than PTSD, including as secondary to her service-connected knee and back disorders, as noted in the Introduction above, the Board remanded the Veteran's claims in March 2010 for the AOJ to provide the Veteran with VCAA-compliant notice, obtain both VA and private treatment records, and re-adjudicate the claims.  The Board acknowledges that in April 2010, the AOJ sent the Veteran a letter providing VCAA-compliant notice regarding the claims for service connection on a direct basis, including requesting information concerning the identified VA and private treatment records as directed by the Board in the March 2010 remand.  However, the Veteran has contended, in part, that she currently has an acquired psychological disorder productive of pain that was caused by her service-connected knee and back disorders.  The Board thus finds that consideration must be given to service connection for an acquired psychiatric disorder other than PTSD as secondary to service-connected knee and back disabilities. 

Thus, as an initial matter, the Board finds that because the Veteran has not received proper notice regarding her claim for service connection for an acquired psychiatric disorder other than PTSD as secondary to service-connected knee and back disorders, the case must be remanded in order to comply with the statutory requirements of the Veterans Claims Assistance Act of 2000 (VCAA).  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim; those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the award).  

Accordingly, prior to re-adjudication in accordance with this remand, the AOJ must issue the Veteran a supplemental notice letter that specifically addresses her claim for service connection for an acquired psychiatric disorder other than PTSD as secondary to service-connected knee and back disorders, to include the information and evidence needed to substantiate the claim, as well as notification of what evidence will be obtained by VA and what evidence the Veteran is responsible for submitting.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 3.317 (2011); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  The AOJ must specifically provide notification to the Veteran of the information and evidence needed to substantiate her secondary service connection claim.  After providing the required notice, the AOJ must attempt to obtain any pertinent outstanding evidence for which the Veteran provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159; see also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Therefore, the Board finds that the AOJ must, on remand, conduct the re-adjudication of the Veteran's claims for service connection for PTSD due to military sexual trauma and for an acquired psychiatric disorder other than PTSD, as identified in the March 2010 remand and specified below.  Accordingly, the case must be remanded in order to ensure that the AOJ has completed the actions directed by the Board in the March 2010 remand.

In that connection, the Board notes that VA regulations mandate that the AOJ must issue a supplemental statement of the case if the AOJ receives additional pertinent evidence after the most recent supplemental statement of the case is issued but before certifying the appeal to the Board.  See 38 C.F.R. § 19.31 (2011).  Here, despite the receipt of additional evidence from the Veteran's treating VA facility and receipt of the July 2011 VA examination report, the AOJ did not issue a supplemental statement of the case (SSOC) on the Veteran's claims of service connection for PTSD due to military sexual trauma and an acquired psychiatric disorder other than PTSD.  Thus, in order to afford the Veteran the process required by regulation, the claims must be remanded for re-adjudication and the issuance of a supplemental statement of the case.  In conducting the requisite adjudication, including the issuance of an SSOC, the Board calls the AOJ's attention to the Veteran's contention that her acquired psychiatric disorder developed secondary to her service-connected knee and back disorders.

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific actions requested on remand does not relieve VA of the responsibility to ensure full compliance with the Act and its implementing regulations.  Hence, in addition to the actions requested above, VA should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that she provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The Veteran must also be provided specifically with notice concerning the information and evidence needed to substantiate a secondary service connection claim.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  The RO should contact the SSA and obtain any medical or other records relied upon by SSA in adjudicating the Veteran's claim with that agency for disability benefits.  The procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

3.  The AOJ must obtain from the State of California, or any other identified custodian of such records, any available records pertaining to the Veteran's award of disability benefits from the State of California in April 2010.  The AOJ must request that a negative response be returned if no such records are available.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2011) as regards requesting records.  All records and/or responses received must be associated with the claims file. 

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

